                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE                            JUN 19 2020
                                  AT KNOXVILLE
                                                                                 Clerk, U. S. District Court
                                                                               Ea stern Di strict of Te nnessee
                                                                                        At r,noxville
IN THE MATTER OF THE
ADMINISTRATIVE INSPECTION OF:

SUSAN ELAINE WEBB, M.D.                                     DocketNo. 6 '•ia--N\0 - l(i~           l
9330 PARK WEST BOULEVARD, SUITE 409
KNOXVILLE_, TENNESSEE 37923


                                APPLICATION AND AFFIDAVIT

STATE OF TENNESSEE

COUNTY OF KNOX, to-wit:

        I, Mark Allen Armstrong II, being first duly sworn, do hereby depose and state as follows:

        Your affiant, Mark Allen Armstrong II, is a duly appointed Supervisory Diversion
Investigator of the Drug Enforcement Administration, United States Department of Justice,
assigned to the Knoxville, Tennessee Resident Office.

        Pursuant to 21 U.S.C. §§ 878(2) and 880(b)(l), (2), and (3), and Section 3, Appendix to
Subpart R, Title 28, Code of Federal Regulations, your affiant is authorized to execute
administrative inspection warrants for the purpose of inspecting controlled premises of persons
and firms registered under the Controlled Substances Act (CSA) (21 U.S.C. §§ 800 et seq.) in
order to inspect, copy and verify the conectness of all records, reports and other documents
required to be kept or made under 21 U.S.C. § 827 and 21 C.F.R. §§ 1304.01 et seq.

        Susan Elaine Webb, M.D., is registered under the provisions of the CSA, 21 U.S.C. §§ 823
et seq., as a practitioner, and has been assigned DEA registration number BW5414874 in
Schedules 2, 2N, 3, 3N, 4, and 5, and is doing business at 9330 Park West Boulevard, Suite 409,
Knoxville, Tennessee 3 7923. That said place of business is a controlled premise within the
meaning of21 U.S.C. § 880(a) and 21 C.F.R. § 1316.02(c).

        Susan Elaine Webb, M.D., also is registered under the provisions of the CSA, 21 U.S.C. §
823 et seq., as a practitioner authorized to dispense and prescribe narcotic drugs to individuals for
maintenance treatment or detoxification for opioid addiction. Dr. Webb is registered with DEA to
provide treatment for opioid addiction at 9330 Park West Boulevard, Suite 409, Knoxville,
Tennessee 37923. Your affiant has examined the files and records of the Drug Enforcement
Administration, and has determined that Susan Elaine Webb, M.D., is authorized to provide
addiction treatment to up to 275 individuals.




 Case 3:20-mj-01091-DCP Document 3 Filed 06/19/20 Page 1 of 6 PageID #: 4
        Susan Elaine Webb, M.D., is required to keep complete and accurate records of all
controlled substances received, sold, delivered or otherwise disposed of by her pursuant to 21
U.S.C. § 827 and 21 CFR §§ 1304.01 et seq. on the controlled premises. Pursuant to 21 CFR §
1304.22(c), persons registered to dispense controlled substances are required to record the number
of units or volume of such finished form dispensed, including the name and address of the person
to whom it was dispensed, the date of dispensing, the num,ber of units or volume dispensed, and
the written or typewritten name or initials of the individual who dispensed the substance. Dr. Webb
also is required to keep complete and accurate records of all controlled substances prescribed in
the course of maintenance or detoxification treatment pursuant to 21 U.S.C. § 827(c)(l)(A) and 21
CFR § 1304.03(c).

       As used in this affidavit, Buprenorphine, a Schedule 3 controlled substance, marketed
under the brand names Subutex, Suboxone, and Sublocade, is specifically approved by the Food
and Drug Administration for use in maintenance and detoxification treatment.

        In January 2016, Dr. Webb entered into a three-year Memorandum of Agreement (MOA)
with the DEA. The purpose of the MOA was to correct numerous controlled substance
recordkeeping violations that were uncovered in the course of a 2015 scheduled inspection of Dr.
Webb's maintenance and detoxification activities. The MOA further cited Dr. Webb for her failure
to disclose, on a DEA-224a Application for Renewal of Registration, disciplinary action taken by
the Tennessee Board of Medical Examiners (TNBME), which placed Dr. Webb's medical license
under probation. The MOA, which expired on February 8, 2019, restricted Dr. Webb from
ordering, storing, administering, and dispensing controlled substances. The MOA also required
Dr. Webb to personally answer all liability questions properly when renewing her DEA r:egistration
in the future.

        In May 2019, your affiant reviewed internal DEA records of physicians in eastern
Tennessee who purchased buprenorphine. These records revealed that Dr. Webb had purchased
2,220 tablets of buprenorphine since December 3, 2018, approximately two months prior to the
expiration of the MOA.

         In the same month, your affiant reviewed internal DEA records of Dr. Webb's registration
history, learning that Dr. Webb last renewed her DEA registration on April 4, 2018. At that time,
Dr. Webb answered "No" to a question asking whether she ever had a state professional license
restricted or placed on probation. Moreover, Dr. Webb answered "No" to a question asking if she
ever had a federal controlled substance registration revoked, suspended, restricted or denied 1•

        In July 2019, your affiant and another DEA investigator interviewed Dr. Webb at her
registered location, 9330 Park West Boulevard, Suite 409, Knoxville, Tennessee 37923. Also
present in the interview was Dr. Webb's husband/office manager.

       Dr. Webb confirmed to investigators that her clinic dispenses buprenorphine to patients in
the course of maintenance and detoxification treatment. Dr. Webb stated the clinic began
purchasing buprenorphine in December 2018. When investigators reminded Dr. Webb that the

1
  21 U.S.C. 843(d) states that any person who knowingly or intentionally furnishes false or fraudulent information in
the application is subject to imprisonment, fine, or both.



    Case 3:20-mj-01091-DCP Document 3 Filed 06/19/20 Page 2 of 6 PageID #: 5
MOA restricted her from handling controlled substances until February 2019, Dr. Webb advised
she believed the agreement had expired before December 2018.

        Investigators further noted to Dr. Webb that the MOA required her to disclose liabilities
on all registration applications with DEA, but that her most recent renewal application failed to
disclose those liabilities. In response, Dr. Webb's husband/office manager stated that he submitted
the renewal application on Dr. Webb's behalf.

        In the course of the July 2019 interview, investigators inventoried all controlled substances
on-hand at Dr. Webb's registered location. Investigators obtained a print-out of Dr. Webb's
buprenorphine dispensing log, along with an exemplar of an "Approved Prescription" form and
corresponding invoice. According to Dr. Webb and her husband, an "Approved Prescription" form
and invoice accompanies each dispensing of buprenorphine from Dr. Webb's office2 • Dr. Webb
informed investigators that buprenorphine dispensing also is recorded in her electronic patient file
system.

        In November 2019, investigators conducted a second interview of Dr. Webb. In the course
of the interview, Dr. Webb affirmed that she herself did indeed submit her last renewal application
in April 2018. Dr. Webb stated she answered "No" to the questions in concern because the DEA
already knew about her liabilities.

       After the November 2019 interview, your affiant contacted Dr. Webb's buprenorphine
supplier, Amerisourcebergen Corporation (Amerisourcebergen), to obtain records pertaining to
Dr. Webb's customer account and controlled substance purchases. Your affiant obtained the
requested records, which included copies of questionnaires filled-out by Dr. Webb in the course
of procuring controlled substances from Amerisourcebergen. Your affiant has reviewed these
records and determined that Dr. Webb, despite being specifically requested by Amerisourcebergen
to describe any disciplinary action by a state medical board or DEA, declined to provide such
information.

       In the course of the investigation, your affiant utilized Dr. Webb's buprenorphine
dispensing log to perform an accountability audit of controlled substances received by Dr. Webb's
medical practice. The audit revealed that Dr. Webb failed to account for 221 of 5,299
buprenorphine 8mg tablets.

        In addition to the aforementioned audit discrepancy, the buprenorphine dispensing log fails
to contain all of the information required by 21 CFR § 1304.22(c), such as the address of the person
to whom it was dispensed and the initials of the individual who dispensed or administered the
substance on behalf of the dispenser. Moreover, in ·some instances, it neglects to list even the full
name(s) of the individual(s) receiving the medication. For example, on approximately ten separate


        2
           In the course of the investigation, your affiant reviewed this exemplar document, noting a discrepancy
between the amount that Dr. Webb authorized to be dispensed, and the amount that the office actually dispensed.
According to the "Approved Prescription" form, Dr. Webb authorized the dispensing of 15 buprenorphine 8mg tablets,
but the corresponding invoices reflects 30 tablets as being dispensed.




  Case 3:20-mj-01091-DCP Document 3 Filed 06/19/20 Page 3 of 6 PageID #: 6
occasions, the dispensing log documents the dispensing of buprenorphine, but it identifies the
recipients as merely "Josh & Sandra."

        As previously delineated, Dr. Webb is required to keep complete and accurate records of
all controlled substances prescribed in the course of maintenance or detoxification treatment
pursuant to 21 U.S.C. § 827(c)(l)(A) and 21 CFR § 1304.03(c). Information obtained from the
Tennessee Controlled Substance Monitoring Database indicates that Dr. Webb, since May 1, 2018,
prescribed (not dispensed) buprenorphine on approximately 800 occasions to an estimated 197
patients, which presumably were issued in the course of maintenance or detoxification treatment.
Interviews with Dr. Webb indicate that Dr. Webb maintains these prescription records solely
within the patient files of her electronic health record system. Henceforth, your affiant represents
the need to access Dr. Webb's patient files to review records of controlled substances prescribed
in the course of maintenance or detoxification treatment.

        Also as previously delineated, Dr. Webb maintains dispensing records not only in the
aforementioned dispensing log but also in electronic patient health records. As previously
delineated, Dr. Webb's buprenorphine dispensing log fails to contain all of the information
required by 21 CFR § 1304.22(c). Henceforth, your affiant represents the need to review
dispensing records within Dr. Webb's patient records. These dispensing records include, but may
not be limited to, Dr. Webb's "Approved Prescription" forms/invoices, which, to the best of your
affiant's knowledge, are contained within the patient files of Dr. Webb's electronic health record
system.

        Your affiant represents that Susan Elaine Webb, M.D., is under investigation by the Drug
Enforcement Administration for her violation of the aforementioned MOA, furnishing false
information on DEA applications, and failing to keep complete and accurate records of all
controlled substances received, sold, delivered or otherwise disposed of by her pursuant to 21
U.S.C. § 827 and 21 CFR §§ 1304.01 et seq.

        Your affiant further represents that the need for inspecting Dr. Webb's registered location,
9330 Park West Boulevard, Suite 409, Knoxville, Tennessee 37923, and the need for verifying the
correctness of inventories, records, reports, and other documents required to be kept under the
CSA, result from a valid public interest in the effective enforcement of the CSA and implementing
regulations.

        The affiant further states that the inspection will be conducted within regular business
hours, that the Investigator's credentials will be presented to the registrant, that the inspection will
begin as soon as practicable after the issuance of the warrant and will be completed with reasonable
promptness 3, and that the warrant will be returned within 10 days.



3
  Although the Act does not explicitly provide for copying of items listed under 21 U.S.C. 880(b)(3)(B), the affiant
requests that the court authorize the copying (and ifnecessary, seizure for the purpose of copying) such items
(whether they be in written or printed form) in order to appropriately verify the records that are required to be kept
under 21 U.S.C. 880(b)(3)(A). Further, if the relevant items are seized, copied, and returned in a reasonably prompt
fashion, it will allow DEA to more quickly, efficiently, and thoroughly inspect the registered premises, and
minimize disruption of the medical practice.



    Case 3:20-mj-01091-DCP Document 3 Filed 06/19/20 Page 4 of 6 PageID #: 7
        The affiant further states that the inspection will extend to the inspection and copying of
inventories, records, reports, prescriptions, order forms, invoices, and other documents, including
electronically-stored data, required to be kept and the inspection of all other things therein
including records, files, and papers appropriate for the verification of the records, reports, and
documents required to be kept under the CSA. The inspection will also extend to the inspection
and inventory of stocks of controlled substances, finished or unfinished substances and pertinent
equipment associated with the storage and handling of controlled substances, and if necessary and
applicable records and/or samples of controlled substances will be ·seized.

        The affiant requests that this Court authorize investigators and agents to copy, or "mirror
image" all computerized storage areas, including hard drives, diskettes, and other such storage
devices where records and documents sought by this administrative inspection warrant may be
found in electronic form and perform whatever techniques are necessary to ensure that the imaged
copies are accurate copies. As to inspection of the contents, investigators or agents are authorized
to analyze the electronically stored data using any of the following techniques: (a) surveying
various file "directories" and the individual files they contain in order to locate records authorized
for inspection or seizure by the warrant; (b) "opening" or reading the first few "pages" of such files
in order to determine their precise contents; (c) "scanning" storage areas to discover and possibly
recover recently deleted data and scanning storage areas for deliberately hidden files; and (d)
performing electronic "keyword" searches through all electronic storage areas to determine
whether occurrences of language contained in such storage areas exist that are intimately related
to the subject matter of the inspection.

        The affiant will be accompanied by one or more Investigators who are employees of the
Attorney General authorized to conduct administrative inspections. If the registrant or any person
subject to the Act refuses to permit execution of the administrative inspection warrant, or impedes
an Investigator in the execution of that warrant, he or she will be advised that such refusal or action
constitutes a violation of section 402(a)(6) of the Act (21 U.S.C. 842(a)(6)). If he or she persists
and the circumstances warrant, he or she shall be arrested and the inspection shall commence or
continue.




 Case 3:20-mj-01091-DCP Document 3 Filed 06/19/20 Page 5 of 6 PageID #: 8
         A return will be made to this United States Magistrate Judge upon the completion of the
inspection. The affiant further states that he has verified, and has knowledge of the facts alleged
in this affidavit, and that they are true to the best of his knowledge.




Further your affiant sayeth naught.



                                      Mark Allen         ng II
                                      Supervisory Diversion Investigator
                                      Drug Enforcement Administration
                                                                              ,')    '        (
                                                                                                                      )         , '
                                                                                         '1                                ·'
                                                                                                                                I       '
                                                                             ·,< ~                                \       .
        Sworn to before me and subscribed m my presence on this               .} &,
                                                                               ·'.
                                                                                                       \I   \   d~y ;of ,·
                                                                                                                          ' . ,•


                                                                                                                                    '
                                                                                                                                        r       '


                                                                                                                 ' .)                       \

~              ,2020.                                                                             .,



                                               ~Q~i
                                               Debra C. Poplin ~ -..;;;
                                                United States Magistrate Judge




    Case 3:20-mj-01091-DCP Document 3 Filed 06/19/20 Page 6 of 6 PageID #: 9
